Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-36 have been examined.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection. On 11/21/22 Applicant amended the independent claims. Applicant’s Remarks address these amended features. See the new 103 with the addition of Mitrovic that addresses these new features.
Also, Examiner notes that the 11/21/22 Remarks accepted the invitation to participate in the DSMER Pilot.
Also, Since the Applicant was given the opportunity and has failed to traverse the Examiner's assertion of Official Notice, the common knowledge or well known in the art statement is taken to be admitted prior art (see MPEP 2144.03.C).  With Applicant’s 11/21/22 Remarks, Applicant presented no reasons or evidence why the Official Notice statement is not commonly known.  Applicant has failed to adequately rebut Examiner's use of Official Notice.  Examiner notes the following discussion of Official Notice taken from the MPEP:
“To adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner's action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. See 37 CFR 1.111(b). See also Chevenard, 139 F.2d at 713, 60 USPQ at 241 ("[I]n the absence of any demand by appellant for the examiner to produce authority for his statement, we will not consider this contention."). A general allegation that the claims define a patentable invention without any reference to the examiner's assertion of official notice would be inadequate. If applicant adequately traverses the examiner's assertion of official notice, the examiner must provide documentary evidence in the next Office action if the rejection is to be maintained. See 37 CFR 1.104(c)(2). See also Zurko, 258 F.3d at 1386, 59 USPQ2d at 1697 ("[T]he Board [or examiner] must point to some concrete evidence in the record in support of these findings" to satisfy the substantial evidence test). If the examiner is relying on personal knowledge to support the finding of what is known in the art, the examiner must provide an affidavit or declaration setting forth specific factual statements and explanation to support the finding. See 37 CFR 1.104(d)(2).  If applicant does not traverse the examiner's assertion of official notice or applicant's traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner's assertion of official notice or that the traverse was inadequate. If the traverse was inadequate, the examiner should include an explanation as to why it was inadequate. (MPEP § 2144.03(C))”
Applicant has not "specifically pointed out the supposed errors in the examiner's action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art."  For this reason, the aforementioned limitations are taken to be admitted prior art.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 
Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.
(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Independent Claims 1, 13, 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are in a statutory category of invention.  However, the claims recite a customer to shop a saleable item with an offer to: receive a plurality of created merchant offers, each offer having a piece of logic for honoring each of the one or more of the plurality of created merchant offers, each piece having format and translating into unified format; create a plurality of tokens and associating each of the plurality of merchant offers with one or more of the created tokens; distribute the one or more of the created merchant offers through electronic messages to a plurality of customers; receive an indication that the consumer has selected at least one of the plurality of merchant offers; link the consumer with a token associated with the selected at least one merchant offer; upon a consumer transaction, determine whether the selected at least merchant offer is honored; and receive messages related to the propagation or efficacy of the merchant offer.
  This is considered in the Abstract Idea grouping of certain methods of organizing human activity - advertising, marketing or sales activities or behaviors. This judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements.  The additional elements are considered a platform and a plurality of computing devices capable of being coupled to the platform, each computing device.  This is considered generic.  The generically recited computer elements do not add a practical application or meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.    
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitations only perform well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).  Also, the additional hardware elements are: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions.  Viewed separately or as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amounts to significantly more than the abstract idea itself.  The claim does not provide significantly more than the identified abstract idea, in that there is no improvement to another technology or technical field, no improvement to the functioning of a computer, no application with, or by use of a particular machine, no transformation or reduction of a particular article to a different state or thing, no specific limitation other than what is well-understood, routing and conventional in the field, no unconventional step that confines the claim to a particular useful application, or meaningful limitations that amount to more than generally linking the use of the abstract idea to a particular technological environment.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Dependent claims 2-12, 14-24, 26-36 are not considered directed to any additional non-abstract claim elements. Claim 5 has a QR code and pixel.  These are considered generic.  No other new additional elements are found in the dependent claims.  Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above.  While these descriptive elements may provide further helpful description for the claimed invention, these elements do not confer subject matter eligibility to the invention since their individual and combined significance is still not more than the abstract concepts identified in the claimed invention.  Hence, these dependent claims are also rejected under 101.
Please see the 35 USC 101 section at the Examination Guidance and Training Materials page on the USPTO website.  	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 11-16, 18-21, 23-28, 30-33, 35, 36 are rejected under 35 U.S.C. 103 as being unpatentable over Beckner (20120330736) in view of Mitrovic (20130110624).
Claims 1, 13, 25. Beckner discloses a method for matching and settling offers in a computerized system, the method, comprising:
providing a platform and a plurality of computing devices capable of being coupled to the platform, each computing device being used by a customer to shop a saleable item with an offer, the platform and each of the computing devices having a processor with a plurality of lines of instructions, the platform being configured to (purchases at [45]; virtual location of merchant for redeeming gift at [14, 26, 50]; redeem with link to website at [52]):
receive a plurality of created merchant offers, each offer having a piece of logic for honoring each of the one or more of the plurality of created merchant offers ([52]; [14, 17, 19]; also note gifts in plural at [22]).
Beckner further discloses each piece of logic having a format (Figs. 5, 8 show logic with format; and [19] with one or more merchants so the invention works with multiple different merchants). Examiner notes Applicant Spec at [21, 44, 45] for the following features. Beckner does not explicitly disclose wherein the pieces of logic comprise at least two formats; translate the formats of each piece of logic into a unified format. However, Beckner discloses with one or more merchants so the invention works with multiple different merchants ([19]). And, Mitrovic discloses piece of logic having a format, wherein the pieces of logic comprise at least two formats; translate the formats of each piece of logic into a unified format [37]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Mitrovic’s translating formats into a unified format to Beckner’s different merchants working with the system.  One would have been motivated to do this in order to better work with different merchants.
Beckner further discloses create a plurality of tokens and associating each of the plurality of merchant offers with one or more of the created tokens ([14, 17, 19]).
The prior art further discloses distribute the one or more of the created merchant offers in the unified format through electronic messages to a plurality of customers (see Beckner at Figs. 3, 5, 8; note users in plural at [43]; see unified format in prior art combo above, also note that Mitrovic distributes the unified format offer at [37] and the motivation is the same as already provided).
Beckner further discloses receive an indication that the consumer has selected at least one of the plurality of merchant offers ([13]);
link the consumer with a token associated with the selected at least one merchant offer (see collect user data related to tracked gift/offer at [25, 45]; also see [49]);
upon a consumer transaction, determine whether the selected at least merchant offer is honored (see message expires at Fig. 3, see valid until at Fig. 4; see “[56]… If the user fails to redeem the gift token 130 at the merchant in view of the anti-fraud component 138, e.g., within the time period set by the merchant, the user is prevented from obtaining the gift from the merchant.“; see distribution limit or period of time during at [13]; see expires or period of time at [50, 52]; see activate gift token only with metrics and criteria met at [58]; also note redemption rate at [61]); and
receive messages related to the propagation or efficacy of the merchant offer ([13, 16]; redemption rate at [22, 67]).
Claim 2, 14, 26. Beckner further discloses the method of claim 1, wherein the platform is further configured to establish one or more funding terms from each offer (see message expires at Fig. 3, see valid until at Fig. 4; see “[56]… If the user fails to redeem the gift token 130 at the merchant in view of the anti-fraud component 138, e.g., within the time period set by the merchant, the user is prevented from obtaining the gift from the merchant.“; see distribution limit or period of time during at [13]; see expires or period of time at [50, 52]; see activate gift token only with metrics and criteria met at [58]).
Claim 3, 15, 27. Beckner further discloses the method of claim 1, wherein the platform is further configured to provision each token for one or more of a web site, a mobile application and a social media network wherein the offer is presented one or more of the website, the mobile application and the social media network (see link at [21, 52]).
Claim 4, 16, 28. Beckner further discloses the method of claim 1, wherein the platform is further configured to propagate each token to one of an advertising medium and a messaging medium (Figs. 3, 5, 8).
Claim 6, 18, 30. Beckner further discloses the method of claim 4, wherein the platform is further configured to monitor an interaction of the token by the customer (see [25, 49]; see [13, 16]; redemption rate at [22, 67).
Claim 7, 19, 31. Beckner further discloses the method of claim 6, wherein monitoring the interaction further comprises one or more of online monitoring of web pages, monitoring mobile application events and monitoring social network feeds and application programming interfaces (see distribution limit or period of time during at [13] see activate gift token only with metrics and criteria met at [58] and these read on the monitoring in this claim).
Claim 8, 20, 32. Beckner further discloses the method of claim 4, wherein the platform is further configured to identify a presentation of the offer at a transaction (see submitted at [13]).
Claim 9, 21, 33. Examiner notes that Applicant does not define hooks, Examiner interprets them  to function as tracking as seen in Applicant Spec at [93-95].  Beckner further discloses the method of claim 8, wherein identifying the presentation of the offer further comprises using hooks in one of a web page and a payment page (see virtual location of merchant for redeeming gift at [14, 26, 50]; redeem with link to website at [52] so these are tracked; also note customer tracking at [25, 45, 49]), using one of hooks and interfaces in a mobile application or a payment gateway (see mobile app and tracking at Figs. 3, 8), using one of hooks and interfaces in a social network and a payment gateway (see social network at [18], see cash equivalent at [19]), an interface to a payment authorization system, an interface to an acquirer processing system and an interface to a point of sale device (see POS at [61, 70]).
Claim 11, 23, 35. Beckner further discloses the method of claim 1, wherein creating each token further comprises generating one of a single use token and a multiple use token (see distribution limit at [13]).
Claim 12, 24, 36. Beckner further discloses the method of claim 1, wherein each offer is selected from a group consisting of a one time offer (Figs. 3, 8 where the offer expiring is interpreted as an offer only made once), a buy one get one offer, buy one get another offer [19], a time limited offer (Fig. 3) and a chained offer (note chained offers in Applicant Spec at [54]; note multiple interactions needed at Beckner [58] like visiting the location and scan the code).


Claims 5, 10, 17, 22, 29, 34 are rejected under 35 U.S.C. 103 as being unpatentable over Beckner (20120330736) in view of Mitrovic (20130110624) in view of Official Notice.
Claim 5, 17, 29. Beckner further discloses the method of claim 4, wherein each token is selected from a group consisting of a QR code [13], an alphanumeric code [49], token for a mobile application (Fig. 3) and a token for a social media network (see social network at [15]).  Also, note that Beckner discloses a wide variety of token types [13, 49].  Beckner does not explicitly disclose a tracking pixel, a cryptogram for a mobile application and a cryptogram for a social media network.  However, Examiner takes Official Notice that tracking pixel and cryptograms for tracking were old and well known before Applicant’s priority date.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add tracking pixels or cryptograms to Beckners variety of tokens for tracking.  One would have been motivated to do this in order to better use available technologies for tracking.
Since the Applicant was given the opportunity and has failed to traverse the Examiner's assertion of Official Notice, the common knowledge or well known in the art statement is taken to be admitted prior art (see MPEP 2144.03.C).  With Applicant’s 11/21/22 Remarks, Applicant presented no reasons or evidence why the Official Notice statement is not commonly known. 
Claim 10, 22, 34. Beckner does not explicitly disclose the method of claim 1, wherein creating each token further comprises generating an encrypted token.  However, Beckner discloses a wide variety of token types [13, 49] and also anti-fraud components [56, 64].  And, Examiner takes Official Notice that encrypted tokens for tracking were old and well known before Applicant’s priority date.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add encrypted tokens to Beckners variety of tokens for tracking.  One would have been motivated to do this in order to better make secure transactions or non-fraudulent transactions (as seen in Beckner anti-fraud preceding).
Since the Applicant was given the opportunity and has failed to traverse the Examiner's assertion of Official Notice, the common knowledge or well known in the art statement is taken to be admitted prior art (see MPEP 2144.03.C).  With Applicant’s 11/21/22 Remarks, Applicant presented no reasons or evidence why the Official Notice statement is not commonly known. 


Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
aa) these disclose converting and universal/unified format: Kanaby [21] Kavis 47]
Mitrovic[37] Yoo [13] Cao 20080249887 [101] Chow Cunningham Tollinger [22, 28]; claim 3; Showers claim 27; Agrawal.
Storry, Lee, Priebatsch disclose tokens and offers and tracking.
 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR DURAN whose telephone number is (571)272-6718. The examiner can normally be reached Mon-Thurs, 7-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARTHUR DURAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        11/29/22